Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 10-25, 28-36 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone correspondence with Kathryn Juffa on 12/29/20.
The application has been amended as follows: 
Claims which are amended are listed below:
1. A method in a network node in a wireless communication system, the method comprising:
broadcasting configuration information comprising:
an absolute radio frequency channel number (ARFCN) identifying a frequency position of a first carrier;
an index identifying a frequency position of a second carrier relative to the ARFCN of the first carrier, wherein the index identifying the frequency position of the second carrier is not an ARFCN; and
paging a wireless device using the second carrier.

10. A network node comprising processing circuitry, the processing circuitry operable to:
broadcast configuration information comprising:

an index identifying a frequency position of a second carrier relative to the ARFCN of the first carrier, wherein the index identifying the frequency position of the second carrier is not an ARFCN; and
page a wireless device using the second carrier.

19. A method in a wireless device in a wireless communication system, the method comprising:
receiving configuration information comprising:
an absolute radio frequency channel number (ARFCN) identifying a frequency position of a first carrier;
an index identifying a frequency position of a second carrier relative to the ARFCN of the first carrier, wherein the index identifying the frequency position of the second carrier is not an ARFCN;
determining the frequency position of the second carrier using the frequency position of the first carrier and the index of the second carrier; and
monitoring the second carrier for paging information.

28. A wireless device comprising processing circuitry, the processing circuitry operable to:
receive configuration information comprising:
an absolute radio frequency channel number (ARFCN) identifying a frequency position of a first carrier;
an index identifying a frequency position of a second carrier relative to the ARFCN of the first carrier, wherein the index identifying the frequency position of the second carrier is not an ARFCN;
determine the frequency position of the second carrier using the frequency position of the first carrier and the index of the second carrier; and

Allowable Subject Matter
Claims 1, 10-25, 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art 3GPP TSG-RAN WG2 Meeting #95 (R2-164859) discloses ARFCN list of anchor and non-anchor carriers (section 2.1-2.2) but not an index identifying a frequency position of a second carrier relative to the ARFCN of the first carrier that is not an ARFCN, when the first carrier index is an ARFCN.
Regarding independent Claim 1, the prior art fails to teach or suggest: an absolute radio frequency channel number (ARFCN) identifying a frequency position of a first carrier;
an index identifying a frequency position of a second carrier relative to the ARFCN of the first carrier, wherein the index identifying the frequency position of the second carrier is not an ARFCN; and
paging a wireless device using the second carrier., in combination with the remaining limitations of the claim.

Regarding independent Claim 10, the prior art fails to teach or suggest: an absolute radio frequency channel number (ARFCN) identifying a frequency position of a first carrier;
an index identifying a frequency position of a second carrier relative to the ARFCN of the first carrier, wherein the index identifying the frequency position of the second carrier is not an ARFCN; and
page a wireless device using the second carrier., in combination with the remaining limitations of the claim.

Regarding independent Claim 19, the prior art fails to teach or suggest: an absolute radio frequency channel number (ARFCN) identifying a frequency position of a first carrier;
an index identifying a frequency position of a second carrier relative to the ARFCN of the first carrier, wherein the index identifying the frequency position of the second carrier is not an ARFCN;
determining the frequency position of the second carrier using the frequency position of the first carrier and the index of the second carrier; and
monitoring the second carrier for paging information., in combination with the remaining limitations of the claim.

Regarding independent Claim 28, the prior art fails to teach or suggest: an absolute radio frequency channel number (ARFCN) identifying a frequency position of a first carrier;
an index identifying a frequency position of a second carrier relative to the ARFCN of the first carrier, wherein the index identifying the frequency position of the second carrier is not an ARFCN;
determine the frequency position of the second carrier using the frequency position of the first carrier and the index of the second carrier; and
monitor the second carrier for paging information., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467